Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 07/12/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 07/12/2021 have been considered and approved by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 7 is objected to because of the following informalities:  
The phrase, “the first metal layer is formed with a pattern such that the region electrically connected to the second power terminal and the region, to which the conductive plate is bonded, are electrically insulated from each other” is unclear with regard to which element the conductive plate is bonded. The examiner suggests removal of the comma appearing in the limitation immediately after the word “region”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
112, the applicant), regards as the invention.
	Regarding claim 4, the limitation, “wherein the conductive plate is embodied by the second metal layer” is unclear with regard to how the claim can be well-founded if the conductive plate of claim 1 is now identified with the second metal layer of the instant claim.
	Regarding claim 8, the limitation, “wherein the conductive plate is embodied by the first metal layer” is unclear with regard to how the claim can be well-founded if the conductive plate of claim 1 is now identified with the first metal layer of the instant claim.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. (US 9,922,911 B1) teaches power module comprising: a power semiconductor device (300) having a first power terminal and a second power terminal (not shown); 
 	a first power lead (600) electrically connected to the first power terminal of the power semiconductor device; and
a second power lead (500) disposed in parallel to the first power lead. Park fails to teach including a conductive plate spaced apart from the first power lead or the second power lead by a predetermined distance, such that a region overlapping with the first power lead or the second power lead is formed.

    PNG
    media_image1.png
    437
    672
    media_image1.png
    Greyscale

Claims 1-3, 6, and 9-11 are allowed.
Please see reasons in ¶0008 as indicated above.
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816